DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 10 have been rejected.
Response to Arguments
103
New grounds under §102.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 and 10 are directed to a method and product. Therefore, these claims fall within the four statutory categories of invention. 

BRI REQUIRED BEFORE ALICE STEP 2 ANALYSIS

    PNG
    media_image1.png
    1017
    760
    media_image1.png
    Greyscale


Pursuant to MPEP 2106 for §101 analysis, Claims are to be given the BRI. Claim 1 for example recites:1
A method implemented within a communications terminal of a user for processing a transaction of the communications terminal, the transaction being a payment transaction involving use of payment data provided by the communications terminal of the user during execution of the transaction, wherein the method comprises the following acts performed by the communications terminal of the user:
[a] before requesting a server to implement the transaction, through a communications network, processing the transaction comprising:
[a1] sending a request for a user identification certificate to a digital identity document in the possession of the user, the request including a name, a number, and a card verification value (CVV) belonging to the payment data; and
[a2] receiving, from the digital identity document, the user identification certificate comprising a digital signature of the payment data; and
[a3] inserting, by the processor of the communications terminal, said user identification certificate into a transaction data structure, the transaction data structure comprising, in addition, said payment data;
[b] transmitting, by the processor of the communications terminal, the transaction data structure to said server;
[c] waiting for processing of said data structure by the server, the processing by the server comprising comparing said user identification certificate of the data structure with an expected transaction certificate in possession of said server; and
[d] when the user identification certificate of the data structure transmitted to said server corresponds to an expected transaction certificate in possession of said server receiving a piece of data representing validation of the transaction by said server.
Id (emphasis added).
Under BRI, elements (c) and (d) are not entitled to patentable weight as they define the context of the system and raise a question as to the limiting effect. MPEP 2111.04.
Following construction, the claims are directed towards applying a signature to payment data as recited in claim 1 element (a2), which is an abstract idea of organizing human activity. Claims recite “[a] before requesting a server to implement the transaction, through a communications network, processing the transaction comprising:[a1] sending a request for a user identification certificate to a digital identity document in the possession of the user, the request including a name, a number, and a card verification value (CVV) belonging to the payment data; and[a2] receiving, from the digital identity document, the user identification certificate comprising a digital signature of the payment data; and[a3] inserting, by the processor of the communications terminal, said user identification certificate into a transaction data structure, the transaction data structure comprising, in addition, said payment data;[b] transmitting, by the processor of the communications terminal, the transaction data structure to said server;” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

MONOPOLIZATION
Assuming arguendo that elements (c) and (d) are limiting, they are not meaningful limitations as they only recite resolving a transaction that has been signed off on. Looking to Fig. 1, there is no technical detail involved and Fig. 1 is reproduced below with Examiner’s annotations. Further still, the DocID (which is the Identity Document or Identity Card) as a monopolistic quality has it is not linked to any hardware component and the certificate is at a high level. See Spec at Fig. 1 Item 10 (showing no technical detail to certificate generator).

    PNG
    media_image2.png
    767
    812
    media_image2.png
    Greyscale

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as communications terminal, processor, and nontransitory memory merely uses a computer as a tool to perform an abstract idea. Specifically, the communications terminal, processor, and nontransitory memory performs the steps or functions of “[a] before requesting a server to implement the transaction, through a communications network, processing the transaction comprising:[a1] sending a request for a user identification certificate to a digital identity document in the possession of the user, the request including a name, a number, and a card verification value (CVV) belonging to the payment data; and[a2] receiving, from the digital identity document, the user identification certificate comprising a digital signature of the payment data; and[a3] inserting, by the processor of the communications terminal, said user identification certificate into a transaction data structure, the transaction data structure comprising, in addition, said payment data;[b] transmitting, by the processor of the communications terminal, the transaction data structure to said server;” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “[a] before requesting a server to implement the transaction, through a communications network, processing the transaction comprising:[a1] sending a request for a user identification certificate to a digital identity document in the possession of the user, the request including a name, a number, and a card verification value (CVV) belonging to the payment data; and[a2] receiving, from the digital identity document, the user identification certificate comprising a digital signature of the payment data; and[a3] inserting, by the processor of the communications terminal, said user identification certificate into a transaction data structure, the transaction data structure comprising, in addition, said payment data;[b] transmitting, by the processor of the communications terminal, the transaction data structure to said server;” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the communications terminal, processor, and nontransitory memory performs the steps or functions of “[a] before requesting a server to implement the transaction, through a communications network, processing the transaction comprising:[a1] sending a request for a user identification certificate to a digital identity document in the possession of the user, the request including a name, a number, and a card verification value (CVV) belonging to the payment data; and[a2] receiving, from the digital identity document, the user identification certificate comprising a digital signature of the payment data; and[a3] inserting, by the processor of the communications terminal, said user identification certificate into a transaction data structure, the transaction data structure comprising, in addition, said payment data;[b] transmitting, by the processor of the communications terminal, the transaction data structure to said server;”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

DEPENDENT CLAIMS
Dependent claims 2-8 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope Towards Server
Claim 1 recites: 
A method implemented within a communications terminal of a user for processing a transaction of the communications terminal, the transaction being a payment transaction involving use of payment data provided by the communications terminal of the user during execution of the transaction, wherein the method comprises the following acts performed by the communications terminal of the user:
[a] before requesting a server to implement the transaction, through a communications network, processing the transaction comprising:
[a1] sending a request for a user identification certificate to a digital identity document in the possession of the user, the request including a name, a number, and a card verification value (CVV) belonging to the payment data; and
[a2] receiving, from the digital identity document, the user identification certificate comprising a digital signature of the payment data; and
[a3] inserting, by the processor of the communications terminal, said user identification certificate into a transaction data structure, the transaction data structure comprising, in addition, said payment data;
[b] transmitting, by the processor of the communications terminal, the transaction data structure to said server;
[c] waiting for processing of said data structure by the server, the processing by the server comprising comparing said user identification certificate of the data structure with an expected transaction certificate in possession of said server; and
[d] when the user identification certificate of the data structure transmitted to said server corresponds to an expected transaction certificate in possession of said server receiving a piece of data representing validation of the transaction by said server.
Id (emphasis added).
According to the preamble, the claim and its limitations are directed towards a method solely towards the communications terminal. However, elements (c) and (d) direct the claims towards the “server.” It is unclear whether the claims are solely directed towards the communication terminal and elements (c) and (d) only demark an intended use or context. Or whether elements (c) and (d) are limiting and further direct the claim the server. Fig. 1 is represented below with Examiner’s annotations and shows ComT and SrvT as separate devices. 

    PNG
    media_image3.png
    781
    820
    media_image3.png
    Greyscale


Claims 2-9 rejected per claim 1 as they are dependent. 
Claim 10 is rejected under the same line of reasoning as the claim is directed towards the communications terminal but continues to recite operations by the server.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US7103575 Linehan.
Figs. 5 (top) and 7 (bottom, in-part) from LINEHAN are reproduced as they are the most material.


    PNG
    media_image4.png
    481
    775
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    504
    785
    media_image5.png
    Greyscale


ELEMENTS A AND A1
Regarding claims 1 and 10:
[a] before requesting a server to implement the transaction, through a communications network, processing the transaction comprising:
[a1] sending a request for a user identification certificate to a digital identity document[2] in the possession of the user, the request including a name, a number, and a card verification value (CVV) belonging to the payment data; and

Relevant citations for [a] are Fig. 5 Item 532b & col. 12 ll. 1-24 “forwarded 532b to the merchant 520”; see also Fig. 7 Items 715 (showing IAD which allows for TC generation), 720 (showing TC which originates from Smart Card).
For element [a1], Examiner is mapping the “digital identity document” to EMV SmartCard 500 in Fig. 5. The smart card is a type of card which is in physical proximity of the user. See, e.g., col. 1 ll. 25-35 (“consumer uses”). Therefore, the claim language of “possession” is taught. The “request” in the claim corresponds to Fig. 5 Item 531b and col. 12 ll. 15-25; see also Fig. 4 Item 431c & col. 11 ll. 45-67 (reproduced below)3 (disclosing Issuer Authentication Data as analog). The Issuer Authentication Data is a type of request as a TC (532a) is received. Specifically, the Consumer PC (also called terminal) utilizes the GENERATE AC command. See col. 8 ll. 61-65 (reproduced below); see also col. 8 ll. 20-35 (first GENERATE AC command).

Col. 8 ll. 61-65:
J. Issuer Authentication: The terminal [Consumer PC] passes the Issuer Authentication Data to the card with a second Generate AC or an External Authenticate command, and the card responds with a Transaction Certificate (TC) if the Issuer Authentication Data is acceptable to the card. Alternatively, the card produces an Application Authentication Cryptogram (AAC) if the Issuer Authentication Data is not acceptable. 

For element [a1], the examiner has considered the remaining language for the “payment data” and the items associated therewith, see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data in the “request” and the “payment data” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

ELEMENT A2
[a2] receiving, from the digital identity document, the user identification certificate comprising a digital signature of the payment data; and

Fig. 7 Items 715, 720 & Col. 16 ll. 30-40 teach that the TC is received in view of the Issuer Authentication Data. The TC (hence “Certificate” in Transaction Certificate) has a “digital signature” as recited by the claims since the TC acts is a substitute for the cardholder’s signature. See generally col. 11 ll. 45 to col. 12 l. 24; see col. 12 ll. 5-20 (disclosing TC from SmartCard).

Col. 11 ll. 45 to col. 12 l. 24:
FIG. 4 illustrates the processing for on-line authorization in EMV according to the prior art. The standard EMV process for on-line authorization involves the smart card 400 producing an Authorization Request Cryptogram (ARQC) that is transmitted 430a to the POS terminal 405. This ARQC is sent 430b by the POS terminal to the acquiring bank 410. The ARQC is then sent 4300 through the appropriate private card network (i.e. MasterCard or Visa network, etc.) 415 to the issuing bank 420. The issuing bank responds 43111 With Issuer Authentication Data Which is sent through the card network 415 to the acquiring bank 410. The acquiring bank 410 sends the Issuer Authentication Data 4311) to the POS terminal 405. The Issuer Authentication Data is then sent 4310 to the smart card 400. The smart card 400 validates the Issuer Authentication Data and, if accepting the transaction, produces a Transaction Certificate (TC) as proof that the transaction Was authorized. In effect, the TC substitutes for the cardholder’s signature used on a paper transaction. The smart card 400 sends 43211 the TC to the POS terminal 405. The POS terminal 405 subsequently forwards the TC 4321) to the acquiring bank 410 as a capture request (described earlier). The acquiring bank 410 at some point in time will send 4320 the TC to the issuing bank 420 for transfer of the funds for the transaction. FIG. 5 illustrates how the analogous processing occurs for on-line authorization With the integrated protocol of the present invention, Whereby the authorization is performed between the consumer’s PC 505 and the issuer gateway 510 (or issuing bank 515, equivalently). An ARQC (as described for FIG. 4) is sent 53011 from the consumer’s EMV smart card 500 to the consumer’s PC 505, instead of sending it directly to the merchant’s POS terminal 520 as in the prior art. The consumer’s PC 505 forwards 53019 the ARQC to the issuer gateway 510 for processing. The issuer gateway 510 (or issuing bank 515) processes the ARQC and creates the issuer authentication data Which is sent 53111 to the consumer’s PC 505. The consumer’s PC 505 sends 53119 the issuer authentication data to the smart card 500 for processing. The card generates a TC, Which is passed 53211 to the consumer’s PC 505 and is then forwarded 53219 to the merchant 520. Thus the merchant receives a pre-authorized payment message Which has the same benefits as the TC of the prior art: the TC serves as proof of payment Which can be used in a subsequent capture message.

Col. 16 ll. 30-40:
Upon receiving message 715, the consumer’s Wallet passes the Issuer Authentication Data and any Issuer Scripts to the card. The card then generates a TC [user identification certificate] if the Issuer Authentication Data is acceptable, or produces an AAC otherwise. The card processes any Issuer Scripts according to the prior art, and may generate Issuer Script Results. The Wallet retrieves the TC and Issuer Script Results, if any, from the smart card for forwarding to the merchant.

ELEMENT A3
[a3] inserting, by the processor of the communications terminal, said user identification certificate into a transaction data structure, the transaction data structure comprising, in addition, said payment data;

The TC, along with other data, is sent in message 720. 
Fig. 7 Item 720 (showing TC) & col. 16 ll. 30-45 (reproduced):
Upon receiving message 715, the consumer’s Wallet passes the Issuer Authentication Data and any Issuer Scripts to the card. The card then generates a TC if the Issuer Authentication Data is acceptable, or produces an AAC otherwise. The card processes any Issuer Scripts according to the prior art, and may generate Issuer Script Results. The Wallet retrieves the TC and Issuer Script Results, if any, from the smart card for forwarding to the merchant. The Wallet then sends the TC, any Issuer Script Results, and the authorization token to the merchant in message 720 [data structure]. The merchant then verifies the issuer’s signature, the data in the authorization token, and the TC. Note that no separate real-time authorization is required since the payment is pre-authorized before it reaches the merchant. Furthermore, the TC represents proof of payment by the consumer, should the transaction be disputed. The merchant may rely upon these indicia as a guarantee for payment, and no further reference to a bank is needed for authorization.

For element [a1], the examiner has considered the remaining language for the “payment data” and the items associated therewith, see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data in the “request” and the “payment data” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

[b] transmitting, by the processor of the communications terminal, the transaction data structure to said server; 

See Fig. 5 Item 532b, Fig. 7 Item 720; col. 12 ll. 1-24 “forwarded 532b to the merchant 520”, col. 16 ll. 30-45 (reproduced supra.).

ELEMENTS C AND D

[c] waiting for processing of said data structure by the server, the processing by the server comprising comparing said user identification certificate of the data structure with an expected transaction certificate in possession of said server; and
[d] when the user identification certificate of the data structure transmitted to said server corresponds to an expected transaction certificate in possession of said server receiving a piece of data representing validation of the transaction by said server.

The preamble directs the scope to the communications terminal, not the server. As such, for elements [c] and [d] which understood in view of the preamble, the language is not entitled to patentable weight as it describes operations of the “server” and not “communications terminal.” These operations only define the context and environment.  See Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1010 (Fed. Cir. 1993); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002).

Regarding claim 2:
sending a request, to a digital identity card of the user, for obtaining a user identification certificate;
receiving, from said digital identity card, said user identification certificate. See col. 1 ll. 25-35 (“consumer uses”) and Fig. 5 Item 531b & col. 12 ll. 15-25; see also Fig. 4 Item 431c & col. 11 ll. 45-67.

Regarding claim 3:
a preliminary act of determining a certification parameter value, said certification parameter being related to said transaction; and
inserting the certification parameter value into the request for obtaining a user identification certificate. See col. 8 ll. 45-60 (signing Issuer Authentication Data).
The examiner has considered the remaining language for the “certification parameter value,” see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claim 4:
wherein the certification parameter belongs to the group consisting of:
a creation function parameter for creating said user identification certificate; a value representing a merchant's identifier;
a value representing a communications terminal identifier;
a value representing the transaction;
a value representing a date and/or a time of the transaction. See col. 8 ll. 45-60 (signing Issuer Authentication Data).

The examiner has considered the remaining language for the “certification parameter value,” see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claim 5:
wherein the inserting said user identification certificate into a transaction data structure (See Fig. 7 Item 720 (showing TC) & col. 16 ll. 30-45) comprises selection, from among a plurality of available fields, of a specific existing field (Fig. 7 Item 720 (for example, optional ISR); col. 16 ll. 13-35).

The examiner has considered the remaining language for the “available fields,” see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claim 6:
wherein the specific field is a field dedicated to reception (Fig. 7 Item 720 (for example, optional ISR); col. 16 ll. 13-35) of a card verification value.

The examiner has considered the remaining language for the “field” and “card verification value,” see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claim 7:
wherein the certification parameter comprises a piece of data representing an identifier of said communications terminal and a piece of data representing a time of the transaction. See col. 8 ll. 45-60 (signing Issuer Authentication Data).

The examiner has considered the remaining language for the “a piece of data representing,” see MPEP 2111.05. These differences are only found in the non-functional data stored on the article of manufacture. The data is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US7103575 LINEHAN in view of MATTES US20140279519A1.
Regarding claim 8 LINEHAN teaches: 
wherein the user identification certificate represents an encryption operation carried out by said digital identity card of the user, said encryption operation being carried out by using…
LINEHAN does not teach NFC. However, MATTES teaches:
an NFC-type communication between said communications terminal of the user and said digital identity card of the user. (Mattes 0043)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the contacts of the smart card of LINEHAN and communicate with an NFC found in MATTES as a matter of design choice.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                               

	


    
        
            
        
            
        
            
    

    
        1 Claim 10 recites similar language.
        2 Spec. at p. 9 discloses: “digital identity documents [can take] form of a card[.]”
        3 Citations are reproduced below in the next section.